IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
V.

RUSSELL H. SCHWARTZ; LINDA D.
SCHWARTZ; and PRAIRIE COUNTY

Defendants.

 

 

gan i a a D
Reesce pana
Rag

nov 08 2018

istri t
Clerk, US District Cour
District Of Montana
Billings

 

Case No. 1:19-cv-00089-SPW

ORDER APPROVING
STIPULATION REGARDING
PRIORITY BETWEEN THE
UNITED STATES OF AMERICA
AND PRAIRIE COUNTY

Before the Court is the stipulation and request from the United States of

America and Prairie County for the Court to establish priority between their

respective claims against Russell and Linda Schwartz (“Stipulation”). (Doc. 7.)

The Court has considered the Stipulation and is otherwise fully informed. Pursuant

to the Stipulation,

IT IS HEREBY ORDERED:

1. The Stipulation between the United States and Prairie County (Doc. 7) is

approved;
2. Ifthe United States obtains an Order of Foreclosure and Judicial Sale of
the real properties at issue in this action, it shall submit to the Court a
proposed order of sale consistent with the terms of the Stipulation;

3. The United States and Prairie County shall each bear their own costs.

4. Pursuant to 28 U.S.C. § 636(b)(1)(B), the case shall remain referred to
the Honorable Timothy J. Cavan, United States Magistrate Judge, who
will conduct all necessary hearings and submit to the undersigned
proposed findings of fact and recommendations for the disposition of all
motions excepted from the Magistrate Judge’s jurisdiction by 28 U.S.C.

§ 636(b)(1)(A).

ph
DATED this x day of November 2019

Aerie (labile.

“SUSAN P. WATTERS
United States District Judge
